DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1, 7, 13, 17, and 21-36 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Chenard et al. (2011/0113236) teaches Methods, systems, and computer readable media for offloading IPsec processing from application hosts using an IPsec proxy mechanism are disclosed. According to one method, at least one of unencrypted, IPsec, and Internet key exchange (IKE) packets transmitted between a first application host and a second application host are intercepted by a network gateway. The network gateway performs all IKE and IPsec-related processing for the at least one unencrypted, IPsec, and IKE packets on behalf of the first application host such that the second application host is unaware that IPsec processing is being performed by the network gateway. (See Abstract).

	Pinkerton et al. (2006/0104308) teaches mechanisms for transferring processor control of secure Internet Protocol (IPSec) security association (SA) functions between a host and a target processing devices of a computerized system, such as processors . (See Abstract).

	Spry (2010/0161843) teaches a method for accelerating proxy Input/Output (proxy I/O). The method includes the step of receiving a command at a primary target storage system. The primary target storage system may be part of a clustered storage array. The command may be a command which was transmitted by an initiator system via a storage area network, and may include a request for data. The method further includes the step of forwarding the command to a session layer of the primary target storage system. Further, when a virtualization layer of the primary target storage system determines that a portion of the data requested in the data request is not stored by the primary target storage system, but is stored by a proxy target storage system included in the plurality of storage systems, the method further includes providing a proxyIO request to a proxy initiator of the primary target storage system. Further, the method may further include, based on the proxyIO request, generating a proxyDataIn request and providing the proxyDataIn request to an I/O controller for the primary target storage system. (See Abstract).
However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 02/10/2021. Claims 7, 13, 17, and 21-36 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HERMON ASRES/Primary Examiner, Art Unit 2449